Exhibit 99.1 Joint Filer Information Name and Address of Reporting Person: Phlcorp Holding LLC 529 East South Temple Salt Lake City, Utah 84102 Issuer Name and Ticker or Trading Symbol: Jefferies Group, Inc. (JEF) Relationship of Joint Filer to Issuer: 10% Owner (1) Date of Event Requiring Statement: November 3, 2011 Designated Filer: Leucadia National Corporation Signature: PHLCORP, INC. By: /s/ Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President Dated:November 3, 2011 (1)Reflects 57,506,024 shares of Jefferies Group, Inc. common stock directly owned by BEI Jeffvest, LLC (“Jeffvest”) and indirectly owned by Baldwin Enterprises, Inc. (“Baldwin”), Phlcorp Holding LLC (“Phlcorp”) and Leucadia National Corporation (“Leucadia”).Jeffvest is a wholly-owned subsidiary of Baldwin, Baldwin is a wholly-owned subsidiary of Phlcorp, and Phlcorp is a wholly-owned subsidiary of Leucadia. 1 Joint Filer Information Name and Address of Reporting Person: Baldwin Enterprises, Inc. 529 East South Temple Salt Lake City, Utah 84102 Issuer Name and Ticker or Trading Symbol: Jefferies Group, Inc. (JEF) Relationship of Joint Filer to Issuer: 10% Owner (1) Date of Event Requiring Statement: November 3, 2011 Designated Filer: Leucadia National Corporation Signature: BALDWIN ENTERPRISES, INC. By: /s/ Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President Dated:November 3, 2011 (1)Reflects 57,506,024 shares of Jefferies Group, Inc. common stock directly owned by BEI Jeffvest, LLC (“Jeffvest”) and indirectly owned by Baldwin Enterprises, Inc. (“Baldwin”), Phlcorp Holding LLC (“Phlcorp”) and Leucadia National Corporation (“Leucadia”).Jeffvest is a wholly-owned subsidiary of Baldwin, Baldwin is a wholly-owned subsidiary of Phlcorp, and Phlcorp is a wholly-owned subsidiary of Leucadia. 2 Joint Filer Information Name and Address of Reporting Person: BEI Jeffvest, LLC 529 East South Temple Salt Lake City, Utah 84102 Issuer Name and Ticker or Trading Symbol: Jefferies Group, Inc. (JEF) Relationship of Joint Filer to Issuer: 10% Owner (1) Date of Event Requiring Statement: November 3, 2011 Designated Filer: Leucadia National Corporation Signature: BEI JEFFVEST, LLC By: /s/ Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President Dated:November 3, 2011 (1)Reflects 57,506,024 shares of Jefferies Group, Inc. common stock directly owned by BEI Jeffvest, LLC (“Jeffvest”) and indirectly owned by Baldwin Enterprises, Inc. (“Baldwin”), Phlcorp Holding LLC (“Phlcorp”) and Leucadia National Corporation (“Leucadia”).Jeffvest is a wholly-owned subsidiary of Baldwin, Baldwin is a wholly-owned subsidiary of Phlcorp, and Phlcorp is a wholly-owned subsidiary of Leucadia. 3
